Per Curiam:
We listened with pleasure to the ingenious and able argument of the learned counsel for the appellants, but it has failed to convince us that Brenneman’s App., 40 Pa. 115, should be overruled, or even modified. It was there held that under the act of April 27, 1855, P. L. 368, the children of deceased uncles and aunts take by representation such part of the estate of a decedent as the parents would be entitled to if living; that the rule of distribution is per stirpes, and not per capita; and that the second cousins of the decedent were not entitled to *385participate in the distribution, as against his first cousins. If the question were new it would be an interesting one to discuss. But it is not new, and, however alluring the path may seem to the eye, we prefer to follow the beaten track.
The decree is affirmed, and the appeal dismissed, at the costs of the appellants.